DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page5-6, filed 12/28/2020, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 10/02/2020has been withdrawn. 
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claims 1-4 are not presented legibly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beauvais (US 20170197636, hereinafter Beauvais. Already of record).
	Regarding claim 1 (currently amended), Beauvais teaches a parking support apparatus configured to perform a parking control for automatically parking a vehicle in a target parking position (See at least Beauvais: Fig. 3, element 400, Para. 0028), said parking support apparatus comprising:
a controller comprising at least one circuit or at least one processor, the controller configured to (See at least Beauvais: Fig. 2, Para. 0038):	
obtain a signal of a vehicle external sensor that can detect at least one from among a movement and a voice/sound of a user who is outside the vehicle (See at least Beauvais: Fig. 3, element 400, Para. 0028; Para. 0050; Para. 0051) and to determine whether or not the at least one from among the movement and the voice/sound of the user matches a parking instruction action set in advance, thereby detecting a particular parking instruction action of the user (See at least Beauvais: Para. 0031; Para. 0034); and
	a starter configured to start the parking control based on the parking instruction action being detected (See at least Beauvais: Para. 0036). 
wherein the vehicle external sensor is configured to detect a first operation by the user on an exterior of the vehicle for the vehicle to perform an action, other than the parking control, and 
a second operation by the user on the exterior of the vehicle for the parking control, the second operation being different from the first operation (See at least Beauvais: Para. 0030, 0035, 0037), and 
the controller is further configured to, based on an output of the vehicle external sensor, detect the second operation by the user the parking instruction action (See at least Beauvais: Para. 0036, 0039).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais, in view of Ette et al. (US 20160096509, hereinafter Ette).
claim 2 (currently amended), Beauvais teaches the parking support apparatus according to claim 1.
Yet, Beauvais does not explicitly teach:
wherein the first operation, that the vehicle external sensor is configured to detect, is for changing on and off a door lock.
However, in the same field of endeavor, Ette teaches:
wherein the first operation, that the vehicle external sensor is configured to detect, is for changing on and off a door lock (See at least Ette: Para. 0032, 0033).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parking support apparatus of Beauvais, to incorporate detection for changing door lock status, as taught by Ette, for the benefit of allowing for simple, fast and reliable identification of the intended gesture, thereby to increase efficiency (see at least Ette: Para. 0017).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais, in view of Ette as applied to claim 2 above, and further in view of Mukaiyama (US 20150353080, hereinafter Mukaiyama. Already of record).
Regarding claim 3 (currently amended), Beauvais in combination with Ette teaches the parking support apparatus according to claim 2, and Beauvais further teaches:
wherein the controller is configured to…to start the parking control based on the second operation by the user being detected by the controller as the parking instruction action (See at least Beauvais: Para. 0036; Para. 0051)…
Yet, Beauvais in combination with Ette does not explicitly teach:
…turn on the door lock and… in a situation in which the door lock is off.

…turn on the door lock and… in a situation in which the door lock is off (See at least Mukaiyama: Para. 0050).
As locking the car door is a common activity for safety concern,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have the locking the car door of Mukaiyama and incorporate it into the parking support apparatus of Beauvais in combination with Ette since there are a finite number of identified, predictable potential solutions (i.e. lock or unlock) to the recognized need (safety) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (increase safety).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais, in view of Shaffer et al. (US 20110179387, hereinafter Shaffer).
Regarding claim 4 (currently amended), Beauvais teaches a parking support apparatus configured to perform a parking control for automatically parking a vehicle in a target parking position (See at least Beauvais: Fig. 3, element 400, Para. 0028), said parking support apparatus comprising:
a controller comprising at least one circuit or at least one processor, the controller configured to (See at least Beauvais: Fig. 2, Para. 0038):	
obtain a signal of a vehicle external sensor that can detect at least one from among a movement and a voice/sound of a user who is outside the vehicle (See at least Beauvais: Fig. 3, element 400, Para. 0028; Para. 0050; Para. 0051) and to determine whether or not the at least one from among the movement and the voice/sound of the user matches a parking instruction action set in advance, thereby detecting a particular parking instruction action of the user (See at least Beauvais: Para. 0031; Para. 0034);
accept a reservation of the parking control by turning on a reservation state for detecting the parking instruction action (See at least Beauvais: Para. 0030,0035);
	a starter configured to start the parking control based on the parking instruction action being detected (See at least Beauvais: Para. 0036). 
Yet, Beauvais does not explicitly teach:
wherein the controller is configured to determine that a first movement or voice/sound matches the parking instruction action based on the reservation state being on, and determine that a second movement or voice/sound matches the parking instruction action based on the reservation state being off, the first movement or voice/sound being different from the second movement or voice/sound.
However, in the same field of endeavor, Shaffer teaches:
wherein the controller is configured to determine that a first movement or voice/sound matches the parking instruction action based on the reservation state being on (See at least Shaffer: Para. 0005), and determine that a second movement or voice/sound matches the parking instruction action based on the reservation state being off, the first movement or voice/sound being different from the second movement or voice/sound (See at least Shaffer: Para. 0005).
It would have been obvious to one of ordinary skill in the art to include in the parking support apparatus of Beauvais the ability to recognize different movement in different mode as taught by Shaffer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase convenience of operation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais, in view of Ette as applied to claim 2 above, and further in view of De Wind et al. (US 20130130674, hereinafter De Wind).
Regarding claim 5 (new), Beauvais in combination with Ette teaches the parking support apparatus according to claim 2.
Yet, Beauvais in combination with Ette does not explicitly teach:
wherein the vehicle external sensor is a door handle sensor.
However, in the same field of endeavor, De Wind teaches:
wherein the vehicle external sensor is a door handle sensor (See at least De Wind: Para. 0048).
It would have been obvious to one of ordinary skill in the art to include in the parking support apparatus of Beauvais in combination with Ette the ability to have door handle sensor as taught by De Wind since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase convenience of operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B




/TYLER J LEE/Primary Examiner, Art Unit 3663